Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-6 have been presented for examination based on the amendment filed on 1/18/2021.
 2.	Claim objections of Claims 1-6 is withdrawn in view of amendment to these claims filed on 1/18/2021.
 3.	Claim rejection of Claims 1-6 under USC 112(b) is withdrawn based on the amendment filed on 1/18/2021.

Response to Arguments (USC 101)
4.	Applicant’s arguments regarding the rejection under 35 USC 101 have been fully considered but are not persuasive.
First applicant argues that in the amendment, "the thermal circuit comprises a computer-readable device and an instruction, and executes a processor for performing the following steps:" which should overcome the "abstract". Examiner respectfully disagrees with this assertion and point out that use of general purpose computer is merely performing well-understood, routine and conventional operations of storing and executing instructions. Therefore the recited limitations are akin to merely reciting "apply it" in conjunction with the abstract idea.
Second, applicant argues that the improvement for "distributing temperatures in the thermal circuit area and the finite element area of the motor" in the amended claim I has 
Therefore considering the above rebuttal, the USC 101 rejection is sustained in the current office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent claim 1 step 1) recites analyzing a motor needing temperature rise calculation, selecting an area needing modeling by a finite element method and an area needing modeling by a thermal circuit method, and connecting the two regions with some equivalents convection boundaries and some equivalent temperature boundaries are all steps that under the broadest reasonable interpretation, covers performance of the limitations in the mind.  The claim 1 step 1) recites conducting geometric modeling, parameter setting and mesh generation to the area modeled by the finite element method which are steps part of setting up the mathematical algorithm and calculations for performing mathematical calculations for the finite element method.  Step 1) further recites establishing a thermal circuit model according to an empirical formula and calculating the numerical values of each heat resistor, heat capacitor capacity, and heat source which are setup of mathematical equations and relationships and mathematical calculation steps.  Steps 2)-5) are all setup of mathematical equations and relationships and mathematical calculation steps as demonstrated by dependent claims 2-6 which further elaborate on the equations and calculations of said steps.  Step 6) recites overlaying element matrices, solving a global equation set, and obtaining the distribution of temperature of the thermal circuit area and the finite element area all of which are also setup of mathematical equations and relationships and mathematical calculation steps.  As such claim 1 is recites abstract ideas of mental processes and mathematical algorithms and calculations.
	Step 2A Prong Two:
“a processor; a computers readable device and an instruction”, these limitations are not found to be significantly more because these limitations are merely the normal functioning of a general purpose computer indicating that the general purpose computer is merely performing well-understood, routine and conventional operations of storing and executing instructions. Therefore the recited limitations are akin to merely reciting "apply it" in conjunction with the abstract idea. Additionally, while step 6) of claim 1 recites obtaining the distribution of temperature of the thermal circuit area and the distribution of temperature of the finite element area, the claim fails to recite what the temperature distributions are then used for.  The integration of the judicial exception into a practical application must be present within the claim language itself to render the claim patent eligible.
	Step 2B:
	Additionally, the claims do not make improvements to another technological field. They do not improve the functioning of the computer itself. They do not apply the judicial exception with, or by use of, a particular machine. They do not effect a transformation of reduction of a particular article to a different state or thing. They do not add a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application. The claims do not add other meaningful imitations beyond generally linking the use of the judicial exception to a particular technological environment.


	Dependent claims 2-6 describe mathematical equations, algorithms, and calculations for solving for the terms within the equations and therefore are also directed towards an abstract idea.

Allowable Subject Matter
6.	Claims 1-6 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.  The reasons for allowance will be held in abeyance until all issues are resolved.

Conclusion
7.  	Claims 1-6 are rejected.

8.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Correspondence Information
9. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127